     Case 3:19-cv-00746-MMD-WGC Document 25 Filed 08/02/21 Page 1 of 4


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6      MORRES HOLMES,                                      Case No. 3:19-cv-00746-MMD-WGC

7                                       Plaintiff,                     ORDER
              v.
8
       NEVADA HIGHWAY PATROL,
9
                                    Defendant.
10

11    I.     SUMMARY

12           Plaintiff Morres Holmes sued Defendant Nevada Highway Patrol under 42 U.S.C

13    § 1983 for towing his car after he got in a car accident. (ECF No. 5 (alleging civil rights

14    violations on a Section 1983 form complaint).) Before the Court is Defendant’s motion to

15    dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

16    12(b)(1).1 (ECF No. 14 (“Motion”).) The Court reviewed Plaintiff’s untimely response.2

17    (ECF No. 19.) Because the Court finds it does not have subject matter jurisdiction over

18    Plaintiff’s claims, and as further explained below, the Court will grant the Motion.

19    II.    BACKGROUND

20           The following allegations are adapted from the Amended Complaint.3 (ECF No. 5.)

21    ///

22

23
             1Defendant   also mentions Rule 12(b)(2) in its Motion, but does not otherwise
24    discuss personal jurisdiction, or appear to argue the Court lacks personal jurisdiction over
      it. (ECF No. 14 at 1; see also generally id.) The Court accordingly construes the Motion
25    as seeking dismissal for lack of subject matter jurisdiction.
             2Defendant   did not file a reply.
26
             3United States Magistrate Judge William G. Cobb dismissed Plaintiff’s initial
27
      complaint primarily because he named the Nevada Highway Patrol as the only Defendant.
28    (ECF No. 3 at 4-5.) Shortly thereafter, Plaintiff filed the operative Amended Complaint,
      where he again names the Nevada Highway Patrol as the only Defendant. (ECF No. 5 at
      1.)
     Case 3:19-cv-00746-MMD-WGC Document 25 Filed 08/02/21 Page 2 of 4


1            On January 15, 2018, Plaintiff’s car was towed after a car accident and sent to AA

2     Junk Yard. (Id. at 3.) Plaintiff alleges he has suffered “emotional damage and civil rights”

3     because he was not given an appraisal for his car before it was sent to the junkyard. (Id.)

4     Plaintiff seeks damages of $100,000 or more. (Id. at 4.) The only named Defendant in the

5     Amended Complaint is the Nevada Highway Patrol. (Id. at 1.)

6     III.   LEGAL STANDARD

7            Rule 12(b)(1) of the Federal Rules of Civil Procedure allows defendants to seek

8     dismissal of a claim or action for a lack of subject matter jurisdiction. Although the

9     defendant is the moving party in a motion to dismiss brought under Rule 12(b)(1), the

10    plaintiff is the party invoking the court’s jurisdiction. As a result, the plaintiff bears the

11    burden of proving that the case is properly in federal court. See McCauley v. Ford Motor

12    Co., 264 F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors Acceptance

13    Corp., 298 U.S. 178, 189 (1936)). Plaintiff’s burden is subject to a preponderance of the

14    evidence standard. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

15           Federal courts are courts of limited jurisdiction. See Owen Equip. & Erection Co.

16    v. Kroger, 437 U.S. 365, 374 (1978). A federal court is presumed to lack jurisdiction in a

17    particular case unless the contrary affirmatively appears. See Stock West, Inc. v.

18    Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).

19    “Because subject matter jurisdiction goes to the power of the court to hear a case, it is a

20    threshold issue and may be raised at any time and by any party.” Mallard Auto. Grp., Ltd.

21    v. United States, 343 F. Supp. 2d 949, 952 (D. Nev. 2004) (citing Fed. R. Civ. P. 12(b)(1)).

22    IV.    DISCUSSION

23           Defendant moves to dismiss Plaintiff’s Amended Complaint for lack of subject

24    matter jurisdiction because of its Eleventh Amendment sovereign immunity and because

25    it is not a “person” subject to suit under Section 1983. (ECF No. 14.) Plaintiff did not

26    respond to these arguments. (ECF No. 19.) The Court agrees with Defendant.

27           “Federal courts are without jurisdiction to entertain suits seeking civil damages

28    against a state.” Prod. & Leasing, Ltd. v. Hotel Conquistador, Inc., 709 F.2d 21, 21 (9th

                                                    2
     Case 3:19-cv-00746-MMD-WGC Document 25 Filed 08/02/21 Page 3 of 4


1     Cir. 1983) (citing Quern v. Jordan, 440 U.S. 332, 337 (1979)). While a state may waive

2     its Eleventh Amendment immunity         to   suit,   Nevada      has    not   done   so. See

3     id. (citing O’Connor v. Nevada, 686 F.2d 749, 750 (9th Cir. 1982)).

4            Here, Plaintiff sued Defendant for emotional distress and deprivation of his

5     property, seeking money damages. (ECF No. 5 at 1, 3-5.) Because the Nevada Highway

6     Patrol was created as a subsection of the Department of Motor Vehicles, a Nevada state

7     agency—and is funded by the Nevada state treasury—it is entitled to Eleventh

8     Amendment protections. See Meza v. Lee, 669 F. Supp. 325, 328 (D. Nev. 1987). The

9     Eleventh Amendment accordingly bars Plaintiff’s claims against Defendant as Nevada

10    has not waived its sovereign immunity from suit. See NRS § 41.031(3) (“The State of

11    Nevada does not waive its immunity from suit conferred by Amendment XI of the

12    Constitution of the United States.”). Moreover, the Nevada Highway Patrol is not a

13    “person” who may be sued under Section 1983. See Will v. Michigan Dep’t of State Police,

14    491 U.S. 58, 66 (1989); see also Meza, 669 F. Supp at 329. Accordingly, the Court grants

15    Defendant’s Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction.

16    V.     CONCLUSION

17           The Court notes that the parties made several arguments and cited to several

18    cases not discussed above. The Court has reviewed these arguments and cases and

19    determines that they do not warrant discussion as they do not affect the outcome of the

20    motion before the Court.

21           It is therefore ordered that Defendant’s motion to dismiss (ECF No. 14) is granted.

22           It is further ordered that this case is dismissed in its entirety.

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///

                                                     3
     Case 3:19-cv-00746-MMD-WGC Document 25 Filed 08/02/21 Page 4 of 4


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 2nd Day of August 2021.

3

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                4
